Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 8/03/2021, Applicant has amended Claims 1 and 30.  
Claims 19-22 and 25 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1, and 26-30 are under consideration. 

Priority
This application was filed 6/30/2016 and claims priority to provisional applications 62/322,346, filed 4/14/2016, and 62/187,942, filed 7/02/2015. However, as stated in the non-final Office action mailed 1/02/2020, the disclosure of the prior-filed application, application No. 62/187,942, filed 7/02/2015, did not reveal support for a polymersome composition comprising a transposase enzyme or DNA plasmid. Thus the instant claims are being given the filing date of provisional application 62/322,346, filed 4/14/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/03/2021 was filed after the mailing date of the non-final Office action on 4/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Withdrawn 35 USC § 112(a)
New Matter
The prior rejection of Claims 1, and 26-30 under 35 U.S.C. § 112(a) pre-AIA  2nd paragraph as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments of Claim1 to describe the weight percent of the composition for the plasmid to around a 0.15 wt% and the transposase to around 3 wt%, which are inherently supported by the specification as filed.



Withdrawn 35 USC § 112(b)
The prior rejection of Claim 30 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of instant claim to describe the length of the plasmid of at least 5000 bp.


	New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 26-30  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 recites the limitation that the weight percent of the composition for the plasmid is “around” 0.15 wt% and the transposase is “around” 3 wt%. A claim may be rendered indefinite by reference to term of degree (see MPEP 2173.05(b), I). Specifically, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). In instant case, the specification does not provide some standard for measuring that degree (i.e., what constitutes around 0.15% or 3%). Furthermore, given the broad ranges demonstrated in Applicant’s working examples, wherein the weight % of encapsulated proteins ranged from just under 2.5% (see Fig. 5C) to around 5% (see Fig. 4A), a determination was made by the Examiner that one ordinary skill in the art could not ascertain the scope of the claim (e.g., arrive at a standard that is recognized in the art for measuring the meaning of the term of degree). Applicant is directed to in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), where the phrase "the order of about 5mm," was held to be indefinite because the specification lacked some standard for measuring the degrees intended. Claims 26-30 are included in the basis of this rejection because they do not clarify the scope of weight % that are encompassed by the recited term of degree.


Withdrawn 35 USC § 103 
The prior rejection of Claims 1 and 26-29 under 35 U.S.C. 103 as being unpatentable over Ostertag et al., (US 2011/0023142, filed 7/23/2010, published 1/27/2011, prior art of record), in view of Jarver et al., (Int J Pept Res Ther, 2008, 14:58-63), Ostertag et al., (US 2013/0202712, filed 3/02/2011, published 8/08/2013), Arifin et al. (Biomacro, 2005, 6:2172-2181, see IDS filed 8/15/2017), Jang et al., (J Cont Release, 2006, 113:173-182, prior art of record) and Kim et al., (J Cont Release, 2009, 134:132-140) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the plasmid to around 0.15 wt% and transposase to around 3 wt%, which are limitations Ostertag et al. are silent to.

The prior rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over Ostertag et al., (US 2011/0023142, filed 7/23/2010, published 1/27/2011, prior art of record), in view of Jarver et al., (Int J Pept Res Ther, 2008, 14:58-63), Ostertag et al., (US 2013/0202712, filed 3/02/2011, published 8/08/2013), Arifin et al. (Biomacro, 2005, 6:2172-2181, see IDS filed 8/15/2017), Jang et al., (J Cont Release, 2006, 113:173-182, prior art of record) and Kim et al., (J Cont Release, 2009, 134:132-140), as applied to claim 1, in further view of Yant et al. (Nat Gen, 2000, 25:35-41) is withdrawn in light of Applicant’s amendment of Claim 1.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Examiner’s Comment for Claim Interpretation
In light of there being no definition for the term “around”, based on the working examples of Applicant’s specification that demonstrate a polymersome comprising a protein at 5% weight of the composition (see Fig. 4A), the broadest reasonable interpretation of around 3% weight as claimed would reasonably encompass a 3% weight +/- 2% weight. In other words, the Examiner has interpreted around 3 wt% as encompassing between 1-5 wt%.


Claims 1 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al., (US 2011/0023142, filed 7/23/2010, published 1/27/2011, prior art of record), in view of Jarver et al., (Int J Pept Res Ther, 2008, 14:58-63, prior art of record), Ostertag et al., (US 2013/0202712, filed 3/02/2011, published 8/08/2013, prior  

Ostertag (2011) teaches a transposon gene transfer system for genetically modifying cell in vivo and in vitro to study autoimmune and inflammatory diseases (Abstract, Summary of Invention, [0100, 0185-0190]). Specifically, in regard to claim 1, Ostertag (2011) teaches a transposon gene transfer system comprises the following:
a first component comprising a plasmid DNA comprising a transposon nucleic acid sequence positioned between two inverted repeats (transposon cassette) configured to interact with a target sequence in a host cell genome [0064, 0085, 0151, 0185, 0190], and
a second component that is transposase enzyme that is to be delivered as a protein ([0151]).
However, in regard to transposon/transposase system of claim 1, although Ostertag (2011) suggests that the first nucleic acid comprising the transposon is a plasmid DNA molecule, and the second transposase enzyme is a protein molecule, they do not reduce to practice a two component transposon/transposase system that are a plasmid DNA and protein, respectively.
In regard to transposon/transposase system of claim 1, Jarver teaches the use of transposon/transposase systems for gene modification. In regard to claim 1, Jarver teach the transposon is delivered as a plasmid DNA and the transposase 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the plasmid transposon and protein transposase composition as suggested by Ostertag (2011) and co-deliver the plasmid and protein as taught by Jarver with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Ostertag (2011) suggests delivery of a transposon as a nucleic acid and a transposase as a protein. Furthermore, Jarver teaches that the advantage of co-delivery the transposase enzyme as a protein is to avoid the risk of the integration of the transposase gene (Abstract, p. 58-59, Introduction). 
	However, in regard to the polymerosome of claim 1, although Ostertag (2011) teaches that the nucleic acid composition is formulated in a polymersome [0187], they are silent as to a polymersome generated from at least one block copolymer comprising hydrophilic PEO blocks and hydrophobic PBD blocks.
	Nevertheless, contemporaneously with publishing of Ostertag (2011) directed to animal models of immune-inflammatory diseases, the same inventor files Ostertag (2013). Similar to Ostertag (2011), Ostertag (2013) is directed to immune-inflammatory diseases but teaches compositions for the treatment of these diseases.
[AltContent: textbox ([img-media_image1.png] [img-media_image2.png])]	In regard to the polymersome of claim 1, Ostertag (2013) teaches polymersomes generated from at least one diblock copolymer comprising hydrophilic and hydrophobic blocks for the delivery of therapeutic agents such as nucleic acids and proteins ([0015, 0038] see also Fig. 2 excerpt).
	Furthermore in regard to polymerosome of claim 1, Ostertag (2013) teaches that the polymerosomes comprise the diblock copolymer PEO-b-PBD ([0010, 0014, 0065], see Example 2).
	Finally, in regard to the co-encapsulation of agents into the polymerosomes, Ostertag (2013) teaches that a first and second agent can be co-encapsulated ([0013, 0015, 0074], see Example 5)
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nucleic acid/protein composition formulated in a polymersome as suggested by Ostertag (2011) in view of Jarver, and use a polymersome comprising hydrophilic and hydrophobic blocks such as PEO-b-PBD as taught by Ostergard (2013) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Ostertag (2011) and Ostertag (2013) are from the same inventor and are in the same filed of endeavor (i.e., animal models and treatments of immuno-inflammatory disorders); thus, one of ordinary skill when seeking to produce a polymersome formulation suggested in Ostertag (2011) would have turned to the closest relevant art by the same inventor (i.e, Ostertag 2013) for further disclosure. Second, Ostertag nd & 3rd para.).
However, in regard to weight % of the first component of claim 1, Ostertag et al. are silent with respect to the relative weight of the plasmids to the total weight of the composition as being around 0.15%.
In regard to weight % of the first component of claim 1, similar to Ostertag, Csaba et al. teaches compositions comprising PEO based copolymers comprising a hydrophilic block and hydrophobic block for the delivery of therapeutic agents such as plasmid DNA. Specifically, Csaba teaches combining 0.2 mg plasmid DNA with 40 mg PEO-PLA polymers (p. 2, steps (vi-vii). Subsequently, Casaba teaches that typical 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the plasmid based gene editing system as suggested by Ostertag et al., and choose the weight ratio of plasmid DNA to polymersome as taught by Csaba with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Csaba because the taught polymersome to DNA weight ratios allows the release of the encapsulated DNA for extended periods of time while preserving its delicate conformational structure as well as its biological activity (p. 1, Introduction). Furthermore, since the reference of Csaba identifies each of the instant components as active ingredients in the composition as well as varying rates of DNA encapsulation efficiency (p. 3, Discussion), each of the components achieve a recognized result and are therefore considered to be result effective variables.  As such, it would have been within the purview of one of ordinary skill in the art to optimize the ratios as a matter of routine experimentation.  Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II). Finally, in regard to the reasonable expectation of success of encapsulating a nucleic acid of at least 0.15% weight in a polymersome comprising PEO-b-PBD, Kim et al., (2009) teaches that an antisense oligonucleotide can be encapsulated at about 0.2% weight in a polymersome comprising PEO-PBD (alias PEG-PBD) (see p. 133, Materials & Methods, Section 2.3). Thus, there was a 
However, in regard to weight % of the second component of claim 1, Ostertag et al. are silent with respect to the relative weight of the transposase protein to the total weight of the composition. 
In regard to weight % of the second component of claim 1, similar to Ostertag, Dixon et al. teaches compositions comprising PEO based copolymers comprising a hydrophilic block and hydrophobic block for the delivery of therapeutic agents such as proteins and nucleic acids (Summary of the Invention [0005-0009]). Specifically in regard to the wt% of an encapsulated protein, Dixon teaches around 1.3% of a model protein (BSA) encapsulated in a PEO-PSS based polymersome at 19% encapsulation efficiency (i.e, 1.28 g/10 mg copolymer) (see Fig. 11C).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the transposase protein based gene editing system as suggested by Ostertag et al., and choose the weight ratio of transposase enzyme to polymersome as taught by Dixon with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Dixon because only a fraction of the protein solution is needed for encapsulation (p. 3, [0035]). Furthermore, since the reference of Dixon identifies each of the instant components as active ingredients in the composition as well as varying rates of protein encapsulation efficiency [0007, 0129], each of the components achieve a recognized result and are therefore considered to be result effective variables.  As such, it would have been within the purview of one of ordinary skill in the art to optimize the ratios as 
		In regard to claim 26, Ostertag (2011) teach the composition can be delivered to cells in vivo and disclose routes of administration such as to the blood to target an organ [0186-0188]. Thus, Ostertag (2011) explicitly suggests all of the components that would comprise a kit for using said composition in vivo and implicitly suggests the implements for doing so (e.g., needle or syringe). Furthermore, such kits were well known in the art at the time the invention was filed. Therefore, it would have been obvious to combine said components into a kit for the purposes of convenience and economy. 
		In regard to claims 27-29, Ostertag (2011) teach both the transposon and transposase can be a piggybac gene editing system [0146, 0148-0149, 0152, 0169-0170], see Fig. 3).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/03/2021 are acknowledged.
Applicant argues claim 1 has been amended to recite that the first component comprising plasmid DNA is around 0.15 wt% of the PEO-b-PBD based polymersome composition, and that the second component comprising a transposase enzyme is around 3 wt% of the PEO-b-PBD polymersome composition, and that the two components are co-encapsulated in the PEO-b-PBD polymersome, which are limitations not taught by the cited prior art. Specifically, Applicant argues that Ostertag 
 Furthermore, Applicant argues that there would not have been a reasonable expectation of success in making such a polymersome composition that co-encapsulate plasmid DNA and a transposase protein at the claimed weight %.
Finally, Applicant argues that the claimed composition is deserving of secondary considerations. Specifically, Applicant argues that Figures 2, 4, and 6 of the specification demonstrate that PEO-b-PBD based polymerosomes could be created that could co-encapsulate the claimed amounts of plasmid DNA and model proteins.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the rejection over Ostertag (2011) et al., has been withdrawn.
However, Ostertag (2011), Ostertag (2013) Jarver et al., (2008), Arifin et al. (2005), and Kim et al., (2009), have been reapplied in view of Csaba (2010), and Dixon et al., (2011) who teach that it would have been predictably obvious to prepare a transposon/transposase gene editing system co-encapsulating a plasmid DNA at around 0.15 wt% of the polymersome composition, and that the second component comprising a transposase enzyme is around 1-5 wt% of the polymersome composition.
	Second, in regard to Applicant’s arguments that there was no reasonable expectation of success in arriving at the claimed composition, arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Thus, Attorney statements regarding the inoperability of the prior art to achieve the ranges of weight % are not evidence without a supporting declaration. In regard to the reasonable expectation of success, Csaba clearly teaches a PEO-PLA polymersome composition comprising around 0.15% plasmid DNA, while Kim teaches that PEO-PBD containing polymersome (albeit blended with PCL) can encapsulate around 0.2% antisense oligos. Thus, there was a reasonable expectation of success of encapsulating around 0.15% plasmid DNA in a PEO-b-PBD polymersome. Furthermore, Dixon teaches that a PEO-PPS polymersome can encapsulate around 1.3% protein, which appears to be encompassed by Applicant’s range of around 3% protein. Note that both Csaba and Dixon teaches that the final wt% of the encapsulated agent is dependent on variables such as encapsulation efficiency, which was known to be subject to optimization (e.g., see Example 2 of Dixon). Finally, Ostertag (2013) teaches that the co-incorporation of two distinct agents was known at the time of filing of the invention, and Jarver teaches co-encapsulation of the transposase with the plasmid DNA comprising the transposon would have been obvious to ensure “simultaneous” transfection of the two components of the transposase system, which was the convention at the time and allowed co-uptake in a simple one-step method. Applicant is reminded that any conclusions of unpredictability have to be made in the context of the invention and the level of skill in the art. As is clear from the record, PEO-b-PBD polymersomes were well known in the art, the encapsulation of nucleic acids and proteins at different weight % were well 
[AltContent: textbox ([img-media_image3.png])]Finally, in regard to Applicant’s purported unexpected results, the unexpected results presented by the Applicant were PEO-b-PBD based polymersomes produced by a “progressive saturation” process. Note that Fig 3 use a “thin film hydration” process, which does NOT results in the claimed weight %. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. Accordingly, the rejected claims require no particular product-by-process steps and are directed to a broad range of weight % (see 112(b) rejection supra, wherein around 3 wt% weight appears to encompass as high as 5 wt% or alternatively as low as 1 wt%).
 Furthermore, in order to complete the art of record and rebut Applicant’s arguments, the prior art of Yewle et al., (Pharm Res, 2016, 33:573-589, published on-line 10/27/2015, see IDS filed 8/15/2017) explicitly teaches differences in weight % when comparing thin film hydration (protocol “b” from Scheme I below) to progressive saturation (protocol “d” from Scheme I below). 


	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al., (US 2011/0023142, filed 7/23/2010, published 1/27/2011, prior art of record), in view of Jarver et al., (Int J Pept Res Ther, 2008, 14:58-63, prior art of record), Ostertag et al., (US 2013/0202712, filed 3/02/2011, published 8/08/2013, prior art of record), Arifin et al. (Biomacro, 2005, 6:2172-2181, see IDS filed 8/15/2017), Csaba (Cold Spring Harb, 2010, 8:1-5), Kim et al., (J Cont Release, 2009, 134:132-140, prior art of record), and Dixon et al., (2011/0223217, filed 12/24/2009, see IDS filed 8/03/2021), as applied to claim 1, in further view of Yant et al. (Nat Gen, 2000, 25:35-41, prior art of record).

As stated supra, Ostertag (2011) et al. suggest a polymersome comprising PEO-b-PBD encapsulating a plasmid transposon and protein transposase gene editing system.
However, although Ostertag (2011) teaches that the transposon plasmid can encode a reporter gene such as LacZ [0052, 0090], and Csaba teaches plasmid beta-gal vector can be incorporated into the polymersome (p. 1, Materials), they are silent with respect to the base pair size of the reporter transposon plasmid.

Yant teaches compositions comprising a transposon/transposase gene editing system. In regard to claim 30, Yant teaches the pTBgeo transposon plasmid that encodes for the reporter gene of LacZ (i.e., beta-galactosidase) and is at least 5000 bp in size (p. 38, Fig. 3, p. 40, Methods, Plasmid construction).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the plasmid based transposon comprising a LacZ reporter as suggested by Ostertag et al., and choose the pTgeo transposon plasmid as taught by Yant with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons.  First, as stated supra, Ostertag (2011) explicitly cites Yant as an enabling disclosure; thus, this prior art is in the same filed of endeavor (i.e., gene modification with transposon DNA), and one of ordinary skill when seeking to produce a LacZ reporter plasmid as suggested in Ostertag (2011) would have turned to the closest relevant art cited in the disclosure. Second, Yant teaches that the pTgeo transposon plasmid is an effective reporter for indicating transposase enzymatic activity (p. 38, Fig. 3).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/03/2021 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633